Citation Nr: 0507366	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-36 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than December 10, 
1996, for the grant of a total schedular rating for the 
service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from October 1969 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  Specifically, in that decision, the RO 
redefined the veteran's service-connected psychiatric 
disability, which had been characterized as recurrent major 
depression and dysthymic disorder, as post-traumatic stress 
disorder (PTSD).  In addition, the RO awarded an increased 
evaluation for this disability from 10 percent to 
100 percent, effective from December 10, 1996.  Following 
receipt of notification of the determination, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an earlier effective date for this award.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Following a routine VA mental disorders examination 
conducted in April 1994, the examiner concluded that the 
veteran's diagnosed dysthymic disorder by history did not 
prevent him from being engaged in some sort of sustained 
gainful activity.  

3.  VA psychological testing completed on December 10, 1996, 
supported a diagnosis of PTSD with severe psychological 
stress and with a moderate level of depression.  Subsequent 
evaluations have confirmed that the veteran has severe 
psychiatric symptoms which have resulted in his inability to 
work or to maintain relationships.  

4.  In a decision dated in April 2003, the RO redefined the 
veteran's service-connected psychiatric disability (which had 
been characterized as recurrent major depression and 
dysthymic disorder) as PTSD and awarded an increased 
disability rating from 10 percent to 100 percent disability 
rating for this disability, effective from December 10, 1996.  

5.  The veteran did not file an informal claim for increased 
benefits in the one-year period prior to December 10, 1996.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 
1996 for the grant of a total schedular evaluation for the 
service-connected PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in October 2002, the RO discussed the type 
of evidence necessary to support the veteran's claim for an 
increased rating for his service-connected psychiatric 
disorder.  Also by this document, the RO notified the veteran 
that VA would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
In addition, the veteran was asked to submit "any additional 
information or evidence that . . . [he] want[ed the RO] . . . 
try to get for . . . [him]."  

Thereafter, by the April 2003 rating action, the RO granted 
an increased evaluation from 10 percent to 100 percent for 
the veteran's service-connected psychiatric disability, 
effective from December 10th, 1996.  Following receipt of 
notification of the decision, the veteran, in June 2003, 
submitted a notice of disagreement with the effective date of 
the 100 percent disability rating award.  This document is 
the first one in which the veteran raised the earlier 
effective date issue.  When, as in the present case, VA 
receives a notice of disagreement raising a new issue, VA is 
required to take proper action and to issue a statement of 
the case if the disagreement is not resolved.  However, VA is 
not required to provide notice of the information and 
evidence necessary to substantiate the newly raised claim 
pursuant to the VCAA.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Further review of the claims folder in the present case 
indicates that, in November 2003, the RO issued a statement 
of the case regarding the issue of entitlement to an 
effective date earlier than December 10, 1996 for the award 
of a total schedular rating for the service-connected 
psychiatric disorder.  Consequently, the Board concludes that 
the notification requirements of the VCAA are satisfied with 
regard to the veteran's claim for an earlier effective date 
for the grant of a total schedular evaluation for his 
service-connected PTSD.  

During the current appeal, the veteran submitted records of 
VA psychiatric treatment that he recently received.  He has 
not, however, cited, or referenced, any additional records of 
private or VA psychiatric treatment which may be relevant to 
his current earlier effective date claim.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
earlier effective date claim.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

Initially, by a May 1974 decision, the Board denied service 
connection for an acquired nervous disorder.  Service medical 
records reflect complaints of difficulty sleeping on multiple 
occasions.  In addition, between February and March 1973, he 
was hospitalized at a VA medical facility for approximately 
one month for treatment for a passive-aggressive personality 
disorder with a history of episodic excessive drinking.  At a 
May 1973 VA outpatient treatment session, he complained of 
depression due to his general health.  The examiner assessed 
a psychophysiological musculoskeletal reaction, a 
passive-aggressive personality disorder, and borderline 
mental retardation.  A VA psychiatric examination conducted 
in December 1973 provided a diagnosis of a passive-aggressive 
personality disorder associated with excessive alcoholism, 
sullenness, lack of ambition, and "livalid"-conversion 
features.  Importantly, however, a personality disorder is 
not considered to be a disability for which service 
connection may be granted for purposes of VA benefits.  See, 
38 C.F.R. § 3.303(c).  Consequently, the Board denied the 
veteran's claim.  

Thereafter, in an August 1977 decision, the Board determined 
that new and material evidence sufficient to reopen the 
veteran's previously denied claim for service connection for 
a psychiatric disorder had not been received.  In particular, 
additional evidence received since the initial Board denial 
in May 1974 included a June 1974 report of a VA outpatient 
treatment for a personality disorder.  According to an 
October 1974 record, the veteran had been receiving 
outpatient psychotherapy treatment since June 1974  but had 
shown "no real signs of progress."  Signs of possible 
malingering and of a borderline schizophrenic thought 
processes were indicated.  A VA psychiatric examination 
conducted in April 1975 included a diagnosis of a 
passive-aggressive personality disorder with invalid and 
conversion features as well as the examiner's opinion that 
this condition was unchanged since prior evaluations.  In a 
report of a January 1976 VA outpatient treatment session, the 
examiner noted that the veteran has a "working" diagnosis 
of psychophysiologic musculoskeletal disorder associated with 
depressive trends.  Such evidence was found to be essentially 
cumulative of the evidence considered by the Board at the 
time of the initial determination in May 1974.  Consequently, 
in August 1977, the Board continued to deny the veteran's 
claim for service connection for a psychiatric disorder.  

Subsequently, in July 1978, the Board continued the prior 
denials of service connection for a psychiatric disorder.  
Additional evidence received since the previous determination 
in August 1977 included a report of a March 1977 VA 
hospitalization for a passive-aggressive personality disorder 
as well as habitual excessive drinking.  Also, a private 
psychiatric examination conducted in December 1977 included 
the examiner's conclusion (based upon the interview with the 
veteran as well as a review of his records from VA) that the 
veteran has no psychiatric diagnosis.  Again, the Board 
determined that this additional evidence was essentially 
cumulative of the evidence considered at the time of the 
prior determination in August 1977 and, as such, continued 
the denial of the veteran's claim for service connection for 
a psychiatric disorder.  

Later, in June 1979, the Board continued the prior denials of 
the veteran's claim for service connection for a psychiatric 
disorder.  According to additional evidence received since 
the previous decision in July 1978, a report of an August 
1978 private psychiatric examination includes the examiner's 
conclusion that the veteran had "a long standing personality 
disorder that . . . [had] severely impaired his ability to 
readjust to civilian life following his experiences in . . . 
military service."  Another private psychiatric evaluation 
completed in January 1979 included the examiner's opinion 
that the veteran has an anxiety depressive illness which is 
"likely associated with alcohol abuse on occasion."  As 
such evidence confirmed that the veteran has a personality 
disorder or, in the alternative, that he has an anxiety and 
depressive disability associated with alcoholism, the Board 
determined (in the June 1979 decision) that these additional 
records were essentially cumulative of the evidence 
considered at the time of the prior determination in July 
1978.  Consequently, in June 1979, the Board continued the 
denial of the veteran's claim for service connection for a 
psychiatric disorder.  

Thereafter, in January 1981, the Board again denied the 
veteran's claim for service connection for a psychiatric 
disorder.  Additional evidence received since the previous 
denial of this issue in June 1979 illustrated VA outpatient 
treatment for alcohol abstinence on multiple occasions 
between June and August 1979, a diagnosis of a 
passive-aggressive personality disorder in July 1979, VA 
psychological testing results consistent with impressions of 
a depressive reaction and a schizoid personality disorder in 
October 1979, an April 1980 private psychological evaluation 
resulting in a finding of a schizoid personality disorder 
with a significant degree of anxiety and depression as well 
as the examiner's opinion that "the war did serve as a 
stimulus for personality decompensation," and VA psychiatric 
examination diagnosis of a passive-aggressive personality 
disorder with schizoid and conversion features as well as the 
examiner's opinion that "[t]raumatic war neurosis . . . 
[was] not a significant problem."  

The Board determined that this additional evidence continued 
to show that the veteran had a personality disorder.  A 
personality disorder is not considered to be a disability for 
which service connection may be granted for purposes of VA 
benefits.  See, 38 C.F.R. § 3.303(c).  Consequently, in 
January 1981, the Board denied the veteran's claim.  

Subsequently, in September 1982, the Board continued to deny 
the veteran's claim for service connection for a psychiatric 
disorder.  Additional evidence received since the previous 
final decision in January 1981 included a report of a private 
psychiatric evaluation completed in March 1981 which 
contained the diagnosis of a schizoid personality with 
anxiety and depression as well as the examiner's opinion that 
"it is possible [that] the [veteran's purported in-service] 
injury could have served as a stimulus to produce tension, 
anxiety, and some depression."  The examiner's conclusion 
appeared to have been based on the veteran's statements 
alone, rather than a review of the relevant medical records 
contained in his claims folder.  A VA examination conducted 
in December 1981 included a diagnosis of a depressive 
reaction.  As such, the Board, in its September 1982 
decision, continued to deny the veteran's claim for service 
connection for a psychiatric disability.  

In May 1984, the Board again denied the veteran's claim for 
service connection for a psychiatric disorder.  Additional 
relevant evidence received since the previous denial in 
September 1982 included VA psychiatric evaluations completed 
in December 1982 which provide findings of long-standing 
maladjustment which were not likely caused by his in-service 
injuries.  A February 1983 VA outpatient evaluation resulted 
in findings of confusion, possible disturbance of thought 
when under stress, and clinically significant depression, 
anxiety, social withdrawal, and impulsivity.  A private 
psychiatric examination conducted in November 1983 provided a 
diagnosis of a chronic and severe unipolar depressive illness 
with a prominent anxiety component.  Without component 
evidence of an association between a diagnosed disability and 
service, the Board, in May 1984, continued to deny service 
connection for a psychiatric disability.  

Thereafter, in September 1986, the Board granted service 
connection for an acquired psychiatric disorder, 
characterized as recurrent major depression and a dysthymic 
disorder.  Additional pertinent evidence received since the 
previous decision in May 1984 included a June 1986 report 
from a VA psychiatrist who had reviewed the veteran's claims 
folder.  Following the review of the claims file, the doctor 
diagnosed, on Axis I, recurrent major depression as well as a 
dysthymic disorder.  In addition, the doctor expressed his 
opinion that the veteran's "psychiatric disability started . 
. . in the Army as shown by the presence of insomnia . . . 
[and] excessive concern with physical health concerns about 
depression and nervousness in 1971."  

By a February 1987 rating action, the RO effectuated the 
Board's September 1986 decision.  In particular, the RO 
granted service connection for recurrent major depression and 
a dysthymic disorder and assigned a noncompensable evaluation 
to this disability, effective from May 1984.  According to a 
report of a December 1986 VA psychiatric examination, the 
examiner provided a diagnostic impression of chronic 
recurrent depression by history.  In addition, the examiner 
explained that the mental status evaluation conducted at that 
time disclosed no evidence of depression.  The examiner 
stated that he was "unable to come up with any reason why . 
. . [the veteran] is not working other than lack of 
motivation."  

Following receipt of notification of the February 1987 rating 
action, the veteran perfected a timely appeal with respect to 
the issue of entitlement to a compensable evaluation for his 
service-connected recurrent major depression and dysthymic 
disorder.  In a May 1990 decision, the Board denied the issue 
of entitlement to a compensable disability rating for this 
service-connected psychiatric disorder.  

Additional relevant evidence received after the February 1987 
rating action and considered by the Board in its May 1990 
decision included a report of a private psychiatric 
evaluation completed in September 1988.  According to the 
report of this evaluation, the examiner diagnosed a chronic 
and severe unipolar depressive illness with a very notable 
anxiety component.  In addition, the examiner expressed his 
opinion that the veteran "cannot perform any kind of 
substantial, gainful, work-related activities 
satisfactorily" and that the veteran "does not appear to 
have the ability to adjust to ordinary emotional stressors or 
to get along with most people."  

However, the Board found that the VA medical records 
outweighed the results of this private evaluation.  
Specifically, in February 1988, the veteran underwent a VA 
psychiatric examination by the same examiner who had 
conducted the previous VA psychiatric evaluation in December 
1986.  According to the February 1988 report, the examiner 
reiterated his diagnostic impression of chronic recurrent 
depression by history and stated that the current mental 
status evaluation continued to disclose no evidence of 
depression and no change in the Axis V discussion.  The 
doctor noted that he saw "no reason why . . . [the veteran] 
could not be engaged in some sort of sustained gainful 
activity."  At a July 1989 VA psychiatric examination, this 
same examiner concluded that the veteran had no Axis I 
psychiatric diagnosis and that there had been no change in 
the Axis V discussion.  The examiner recommended that the 
veteran be referred for vocational rehabilitation for 
extensive evaluation and that, if he refuses, "then this is 
more evidence of lack of motivation rather than an Axis I 
psychiatric diagnosis."  As such, the Board, in May 1990, 
denied the issue of entitlement to a compensable disability 
for the service-connected recurrent major depression and 
dysthymic disorder.  

Thereafter, on May 16th, 1990, the RO received from the 
veteran a new claim for a compensable rating for his 
service-connected psychiatric disorder.  VA medical records 
reflected periodic outpatient psychiatric treatment.  In 
addition, a VA mental disorders examination conducted in 
January 1991 by the same examiner who had completed the 
previous VA psychiatric evaluations diagnosed a dysthymic 
disorder by history and stated that the veteran "would not 
seem to meet the criteria for that diagnosis as of this 
evaluation."  The examiner also noted that, although the 
veteran was "voicing considerable vocational and social 
impairments, . . . [he, the doctor saw] no reason why . . . 
[the veteran] could not be engaged in some sort of sustained 
gainful activity."  

By a February 1991 rating action, the RO determined that this 
evidence did not warrant the grant of a compensable 
disability evaluation for the veteran's service-connected 
psychiatric disability.  Following receipt of notification of 
the determination, the veteran perfected a timely appeal with 
respect to the denial of his compensable rating claim.  In 
September 1991, the Board granted a compensable evaluation of 
10 percent for the veteran's service-connected recurrent 
major depression and dysthymic disorder.  

By an October 1991 rating action, the RO effectuated the 
Board's decision.  Specifically, the RO awarded a 10 percent 
evaluation for the service-connected recurrent major 
depression and dysthymic disorder, effective from May 16, 
1990.  The veteran did not initiate an appeal with regard to 
the rating assigned to his service-connected psychiatric 
disorder.  

In April 1994, the veteran underwent a VA mental disorders 
examination by the same examiner who had conducted prior VA 
psychiatric evaluations.  According to the report of this 
examination, a mental status evaluation demonstrated 
cleanliness, appropriate dress, orientation times three (to 
time, place, and person), good recall for recent and remote 
events, adequate and appropriate affect, no anxiety or 
depression, no auditory or visual hallucinations, adequate 
reality testing, normal IQ, intact judgment and insight, 
thinking which was not concrete, and no blocking, looseness 
of associations, or rambling.  The examiner diagnosed, on 
Axis I, a dysthymic disorder by history and concluded that, 
despite the veteran's complaints of social and vocational 
impairment, the doctor could not "understand why . . . [the 
veteran] could not be engaged in some sort of sustained 
gainful activity."  Following review of the veteran's 
medical file, the examiner noted in an addendum that the 
medical records contained therein "did not show much more 
than a general lack of motivation to do anything."  The 
examiner reiterated his opinion that the veteran "could be 
engaged in some sort of gainful activity if motivated."  

Based on this report, the RO, by a May 1995 rating action, 
denied the issue of entitlement to a disability evaluation 
greater than 10 percent for the veteran's service-connected 
psychiatric disorder.  Following receipt of notification of 
the decision, the veteran perfected a timely appeal with 
respect to the denial of his increased rating claim.  

According to the relevant evidence received during the 
appeal, a VA psychodiagnostic assessment completed on 
December 10, 1996 provided findings consistent with 
post-traumatic stress disorder (PTSD).  The examining 
clinical psychologist noted that the veteran was "under 
severe psychological stress" and also exhibited a moderate 
level of depression.  The doctor explained that the veteran's 
diagnosis of PTSD was based on his "self-report of 
symptoms" and, therefore, needed to be corroborated with 
further clinical observations.  

Additionally, in March 1997, the veteran underwent a VA 
mental disorders examination by a different examiner.  A 
mental status evaluation reflected complaints of isolation, 
discomfort around people, and feelings of being jittery as 
well as objective examination findings of causal dress; 
cooperation; speech which was coherent, logical, and 
goal-directed without looseness of associations, 
circumstantiality, flight of ideas, or pressured speech; mild 
depression; blunted affect; past but no current suicidal 
thoughts; no hallucinations, delusions, ideas of reference, 
or other unusual experiences; orientation times four (to 
time, place, person, and situation); impaired recent memory; 
intact remote memory; the ability to do simple additions 
without difficulty; average intelligence; and fair insight 
and judgment.  The examiner diagnosed, on Axis I, a dysthymic 
disorder as well as chronic PTSD.  

A psychiatric examination completed for compensation and 
pension purposes in May 2000 reflected fair personal hygiene, 
good eye contact, articulated speech which was fluent and 
coherent, alertness, orientation times three (to time, place, 
and person), intact attention and concentration, intact 
recent and remote memory, borderline to average cognition, an 
adequate fund of general knowledge, an affect which was 
congruent to mood, no suicidal or homicidal thoughts (with 
past suicidal thoughts), logical and goal-directed thought 
processes, no delusional thoughts, no auditory or visual 
hallucinations, limited insight and judgment, adequate 
impulse control, and no evidence of any obsessive or 
ritualistic behavior.  The examiner provided a diagnostic 
impression, on Axis I, of a dysthymic disorder, assigned a 
Global Assessment of Functioning (GAF) score of 65, and 
expressed his opinion that the veteran's PTSD symptoms are 
not severe.  

In addition, VA medical records reflect outpatient 
psychiatric treatment on an approximately monthly basis 
between December 1996 and October 2002.  In particular, 
various psychiatric evaluations conducted at outpatient 
treatment sessions in September 2000, January 2001, October 
2001, January 2002, and July 2002 provided GAF scores ranging 
from 35 to 39.  

In December 2002, the veteran underwent another VA mental 
disorders examination by a different examiner.  According to 
the report of this evaluation, a mental status examination 
completed at that time demonstrated fair cooperation, good 
eye contact with some anxiety, speech which was normal (in 
terms of rate, volume, and coherence), an "up and down" 
mood, a constricted affect, logical and goal-directed thought 
processes, no auditory or visual hallucinations, no paranoia 
or suicidal or homicidal ideations, alertness, orientation 
times four (to person, place, time, and situation) intact 
recent and remote memory, fair concentration, and fair 
insight and judgment.  The examiner assessed, on Axis I, PTSD 
and dysthymia.  In addition, the examiner assigned a GAF 
score of 45 and explained that the veteran's GAF score in the 
past year had been the same as well.  Also, the examiner 
expressed his opinion that the veteran "has never been 
really able to work or even have a relationship since" his 
exposure to trauma during service and that he has "severe 
symptoms that cause impairment in social and occupational 
functioning."  

In April 2003, the RO considered these additional medical 
records.  The RO concluded that the relevant evidence 
contained therein supported the redefinition of the veteran's 
service-connected psychiatric disability as PTSD as well as 
the grant of a 100 percent rating for this disorder.  The RO 
assigned an effective date of December 10, 1996 for this 
award.  As a grant of a total schedular rating was made, the 
RO considered such an award to represent a complete grant of 
the benefits sought on appeal at that time.  

Following receipt of notification of the April 2003 decision, 
the veteran perfected a timely appeal with respect to the 
assignment of December 10, 1996 as the effective date for the 
award of a total schedular rating for the service-connected 
PTSD.  A report of a VA psychiatric evaluation completed in 
May 2003, which was received during the current appeal, 
included the examiner's assignment of a GAF score of 39 as 
well as her opinion that the veteran "should be regarded as 
totally and permanently unemployable due to PTSD from . . . 
[his Vietnam] combat."  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2004).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
veteran to seek benefits must be shown.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) & 
(b)(1) (2004).  The date of receipt of evidence from a 
private physician or layman will be accepted as an informal 
claim for increased benefits when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2004).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  Specifically 
with regard to claims for increases, the effective date of 
the grant will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2004).  

Throughout the current appeal, the veteran has asserted that 
the effective date for the grant of the 100 percent 
disability rating for the service-connected PTSD should be 
earlier than December 10, 1996.  In particular, the veteran 
has asserted that the effective date for this grant should be 
the day following his discharge from active military duty.  
In support of this assertion, the veteran maintains that he 
has had PTSD since his active military duty due to his combat 
service.  

Initially, the Board notes that Board decisions are final.  
See, 38 U.S.C.A. §§ 7103, 7104(b) (West 2002) and 38 C.F.R. 
§ 20.1100 (2004).  Consequently, the prior Board decisions 
which denied service connection for a psychiatric disorder in 
May 1974, August 1977, July 1978, June 1979, January 1981, 
September 1982, and May 1984 in the present case are final.  

Furthermore, the Board notes that, by the February 1987 
rating action, the RO effectuated the Board's September 1986 
grant of service connection for recurrent major depression 
and a dysthymic disorder.  In addition, the RO assigned a 
noncompensable evaluation to this disability, effective from 
May 1984.  Following a subsequent appeal by the veteran of 
the RO's assignment of a noncompensable evaluation for his 
service-connected psychiatric disorder, the Board, in a May 
1990 decision, denied the issue of entitlement to a 
compensable disability rating for the service-connected 
recurrent major depression and a dysthymic disorder.  This 
Board decision is also final.  See, 38 U.S.C.A. §§ 7103, 
7104(b) (West 2002) and 38 C.F.R. § 20.1100 (2004).  

The Board acknowledges that, on May 16th, 1990, the RO 
received from the veteran a new claim for a compensable 
rating for his service-connected psychiatric disorder.  The 
RO, by the subsequent February 1991 rating action, determined 
that the relevant evidence received did not warrant the grant 
of a compensable disability evaluation for the veteran's 
service-connected psychiatric disability.  Following the 
veteran's perfection of a timely appeal with respect to the 
denial of his compensable rating claim, the Board, in 
September 1991, granted a compensable evaluation of 
10 percent for the veteran's service-connected recurrent 
major depression and dysthymic disorder.  

An October 1991 rating action effectuated the Board's 
decision.  Specifically, the RO awarded a 10 percent 
evaluation for the service-connected recurrent major 
depression and dysthymic disorder, effective from May 16, 
1990.  Significantly, the veteran did not initiate an appeal 
with regard to the rating assigned to his service-connected 
psychiatric disorder.  Consequently, the RO's October 1991 
decision is final.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

A routine VA mental disorders examination conducted in April 
1994 included the examiner's conclusion that the veteran had 
a dysthymic disorder by history only and that, despite the 
veteran's complaints of social and vocational impairment, the 
doctor believed that the veteran could be engaged in some 
sort of sustained gainful activity.  The examiner 
specifically stated that the veteran "could be engaged in 
some sort of gainful activity if motivated."  

A VA psychodiagnostic assessment completed on December 10, 
1996 provided findings consistent with post-traumatic stress 
disorder (PTSD).  The examining clinical psychologist noted 
that the veteran was "under severe psychological stress" 
and also exhibited a moderate level of depression.  

Subsequent VA psychiatric evaluations conducted at outpatient 
treatment sessions in September 2000, January 2001, October 
2001, January 2002, and July 2002 provided GAF scores ranging 
from 35 to 39.  A GAF score of 31 to 40 is illustrative of 
some impairment in reality testing or communication (e.g., 
speech which is at times illogical, obscure, or irrelevant) 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood (e.g., a 
depressed man avoids friends, neglects family, and is unable 
to work; a child frequently beats up younger children, is 
defiant at home, and is failing at school).  See, Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

Moreover, the examiner who conducted the December 2002 VA 
mental disorders examination assessed PTSD and dysthymia and 
assigned a GAF score of 45 which he explained had been the 
same throughout the previous year as well.  Also, the 
examiner expressed his opinion that the veteran "has never 
been really able to work or even have a relationship since" 
his exposure to trauma during service and that he has 
"severe symptoms that cause impairment in social and 
occupational functioning."  While this statement may be 
true, it cannot serve to effectuate an earlier effective date 
for the grant of a total rating for PTSD.  As noted, the 
pervious BVA decisions, all unappealed, are final.  

By the April 2003 rating action, the RO redefined the 
veteran's service-connected psychiatric disability as PTSD 
and granted a 100 percent rating for this disorder, effective 
from December 10, 1996.  The Board concurs with this 
effective date.  

The report of the VA psychodiagnostic assessment completed on 
December 10, 1996 provides the first competent evidence of 
severe psychiatric symptoms.  Subsequent psychiatric 
evaluations confirmed these objective findings.  
Significantly, the claims folder contains no competent 
evidence that the veteran filed an informal claim for 
increased benefits in the one-year period prior to 
December 10, 1996.  (The report of the routine VA mental 
disorders examination conducted in April 1994 included the 
examiner's opinion that the veteran "could be engaged in 
some sort of gainful activity if motivated.")  December 10, 
1996 is the date entitlement arose.  Accordingly, an 
effective date prior to December 10, 1968 for the grant of 
the 100 percent rating for the service-connected PTSD is not 
warranted.  


ORDER

An effective date earlier than December 10, 1996 for the 
grant of a total schedular disability rating for the 
service-connected PTSD is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


